Citation Nr: 1121457	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  05-29 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for total right knee replacement from January 1, 2009.

2.  Entitlement to an evaluation in excess of 20 percent for right knee internal derangement from November 4, 2003, to November 14, 2007.

3.  Entitlement to an evaluation in excess of 10 percent for osteoarthropathy of the right knee from November 4, 2003, to November 14, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2004 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma granted service connection for osteoarthropathy of the right knee and assigned an evaluation of 10 percent, effective from November 4, 2003; and denied an evaluation in excess of 20 percent for internal derangement of the right knee.  By way of a January 2008 rating decision, the RO assigned a 100 percent evaluation effective November 14, 2007, for total right knee replacement based on surgical treatment necessitating convalescence; and a 30 percent evaluation effective January 1, 2009.  In a September 2009 rating decision, the RO increased the evaluation for total right knee replacement to 60 percent effective January 1, 2009.

The case was last remanded by the Board in December 2009 to afford the Veteran a new VA examination.  A review of the record indicates that the Board's remand directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board observes that the December 2009 remand also included the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  Following the Board's remand, the Appeals Management Center (AMC) awarded entitlement to a TDIU in a January 2011 rating decision.  As the Veteran has not indicated disagreement with the effective date of that award, the Board finds that the issue of entitlement to a TDIU is no longer before it.



FINDINGS OF FACT

1.  Since January 1, 2009, the Veteran's service-connected total right knee replacement has been manifested by chronic residuals consisting of severe painful motion and weakness; however, it does not represent an exceptional disability picture.

2.  From November 4, 2003, to November 14, 2007, the Veteran's service-connected right knee internal derangement was not productive of a disability picture consistent with severe recurrent subluxation or lateral instability.

3.  From November 4, 2003, to November 14, 2007, the Veteran's service-connected osteoarthropathy of the right knee internal derangement was not productive of a disability picture consistent with limitation of flexion of 30 degrees or less or limitation of extension of 15 degrees or more.

4.  From November 4, 2003, to November 14, 2007, the Veteran's right knee disabilities did not represent an exceptional disability picture.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent for total right knee replacement since January 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.159, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5055 (2010).

2.  The criteria for an evaluation in excess of 20 percent for right knee internal derangement from November 3, 2004, to November 14, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.159, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5257(2010).


3.  The criteria for an evaluation in excess of 10 percent for osteoathropathy of the right knee from November 3, 2004, to November 14, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260, 5261(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may "essentially cure[] the error in the timing of notice").  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a pre-decisional notice letter dated in January 2004 complied with VA's duty to notify the Veteran.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A letter dated in May 2008 in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was followed by a readjudication of the claim in a May 2009 statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Consequently, the Board finds that any deficiency in the notice provided has been cured by appropriate notice and subsequent adjudication.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  Thus VA has complied with its duty to notify the Veteran.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, Social Security Administration (SSA) records, and secured examinations in furtherance of his claims.  VA has no duty to assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.

Pertinent VA examinations with respect to the issues on appeal were obtained in April 2004, July 2008, December 2008, and March 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the background discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007); see Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  As discussed in detail below, the Board has continued to stage the ratings as previously done by the RO.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

	1.  Total Knee Replacement

The Veteran contends that he is entitled to a rating in excess of 60 percent for the service-connected total right knee replacement due to the severity and frequency of his symptomatology.  

In this case, the Veteran's total right knee replacement has been evaluated as 60 percent disabling since January 1, 2009, under 38 C.F.R. § 4.71a, DC 5055, which evaluates impairment from knee replacement (prosthesis).  A 100 percent rating is assigned for one year following implantation of prosthesis.  38 C.F.R. § 4.71a, DC 5055 (2010).  A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  Alternatively, where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability may be rated by analogy to diagnostic codes 5256, 5261, or 5262.  Id.

Here, the Veteran had a total knee replacement performed on November 14, 2007.  Pursuant to 38 C.F.R. § 4.30, the RO assigned a 100 percent rating for post-surgery convalescence.  As DC 5055 provides for a 100 percent rating for one year following implantation of prosthesis, and since the Veteran was already in receipt of a 100 percent rating for convalescence, the RO subsequently assigned the next highest rating available under DC 5055 of 60 percent, effective from January 1, 2009.  

Furthermore, the Board notes that a schedular evaluation greater than 60 percent is prohibited by the amputation rule.  The amputation rule, found in 38 C.F.R. § 4.68, prohibits the assignment of a combined rating for disabilities of an extremity higher than the rating for the amputation at the elective level, were amputation to be performed.  Amputation at the elective level would be at thigh level, middle or lower thirds.  Amputation at that level warrants only a 60 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5165.  Consequently, evaluation under DCs 5256, 5261 or 5262 would not provide a higher disability rating than 60 percent as such is limited by the amputation rule.

Since the Veteran is currently evaluated with the highest rating possible under DC 5055 following the one year period after surgery, the Veteran can only be awarded a rating in excess of 60 percent on an extraschedular basis.  However, as discussed in detail below, the Board finds that consideration of an extraschedular rating is not warranted because the current evidence of record does not show that the Veteran's right knee disability has resulted in frequent periods of hospitalization or in marked interference with employment.  See 38 C.F.R. § 3.321 (2010).  

Although the Veteran's post-service medical records dated since January 2009 document his complaints of pain, the evidence does not show hospitalization for his right knee.  At the March 2010 examination, the Veteran denied any history of hospitalization since his surgery.  He reported no periods of incapacitation secondary to the knee condition.  Thus, frequent periods of hospitalization have not been shown.

The Board acknowledges that the Veteran was awarded a TDIU based on his unemployability resulting from his right knee disability.  Thus, marked interference with employment is shown.  However, interference with the Veteran's employment is accounted for in the assigned 60 percent rating, in addition to the award of TDIU.  The Veteran's reported symptoms at the March 2010 examination included constant pain, occasional swelling, stiffness, fatigability, and lack of endurance.  He denied instability, giving way, locking up, redness, and warmth.  The Veteran reported that he could walk with the assistance of a cane and had no functional limitation on standing or walking.  The totality of the evidence, to include medical records and the Veteran's reported symptoms, fails to show that his total right knee replacement is not adequately compensated for in the schedular criteria.
Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's right knee symptoms warrant referral for an extraschedular evaluation for his total right knee replacement.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an evaluation in excess of 60 percent for service-connected total right knee replacement is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).

	2.  Internal Derangement

The Veteran contends that he is entitled to a rating in excess of 20 percent for the service-connected right knee internal derangement due to the severity and frequency of his symptomatology.  

In this case, the Veteran's right knee internal derangement has been evaluated as 20 percent disabling from the date of the claim, November 4, 2003, to November 14, 2007, under 38 C.F.R. § 4.71a, DC 5257, which evaluates other impairment of the knee.  A 30 percent rating is warranted when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2010).  A 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability.  Id.

During the time period from November 4, 2003, to November 4, 2007, the Veteran was afforded a fee-based examination in April 2004.  The Drawer test was within normal limits.  The McMurray's test was abnormal with slight instability.  Examination revealed "locking" pain and crepitus.  Treatment records and the Veteran's contentions during this time period do not show that he had recurrent subluxation or lateral instability that could be characterized as severe.

Here, based on a review of the evidence, the Board finds that an evaluation in excess of 20 percent for right knee internal derangement is not warranted.  The evidence does not show that the Veteran experienced severe recurrent subluxation or lateral instability, which is required for the highest rating of 30 percent.
The Board has also considered whether a rating in excess of 20 percent is warranted under any of the other diagnostic codes used to rate the knee.  DC 5256 is not applicable since ankylosis was not shown.  The highest evaluation available under DC 5258 is 20 percent and the only evaluation available under DC 5259 is 10 percent.  DCs 5260 and 5261 evaluate impairment from limitation of motion, which as discussed below, were used to rate the Veteran's osteoarthropathy.  Since impairment of the tibia and fibula was not shown, a rating under DC 5262 is not warranted.  The last diagnostic code used to rate the knee, DC 5263, only provides for a 10 percent rating.  Therefore, a rating in excess of 20 percent for right knee internal derangement under any of the other diagnostic codes used to rate the knee is not warranted.  38 C.F.R. § 4.71a, DCs 5256, 5258-5259, 5262-5263 (2010).

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's right knee internal derangement warrants an evaluation in excess of 20 percent from November 4, 2003, to November 14, 2007.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for the highest rating of 30 percent for this service-connected disability, and the claim must be denied.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an evaluation in excess of 20 percent for service-connected right knee internal derangement is denied.  See 38 U.S.C.A §5107.

	2.  Osteoarthropathy

The Veteran contends that he is entitled to a rating in excess of 10 percent for the service-connected osteoarthropathy of the right knee due to the severity and frequency of his symptomatology.  

Arthritis due to trauma is addressed by Diagnostic Code 5010.  Diagnostic Code 5010 in turn requires that the disability be rated as degenerative arthritis under Diagnostic Code 5003.
Diagnostic Code 5003 calls for rating degenerative arthritis on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion of the knee is evaluated utilizing Diagnostic Codes 5260 and 5621, which address limitation of flexion and limitation of extension, respectively.

VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service- connected disability.  38 C.F.R. § 4.14 (2010).

In this case, the Veteran's osteoarthropathy of the right knee has been evaluated as 10 percent disabling from the date of the claim, November 4, 2003, to November 14, 2007 under 38 C.F.R. § 4.71a, DC 5260, which evaluates impairment from limitation of flexion.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260 (2010).  Id.  A 10 percent rating is warranted when flexion is limited to 45 degrees.  Id.

Under 38 C.F.R. § 4.71a, DC 5261, limitation of extension, a 20 percent rating is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261 (2010).  A 10 percent rating is warranted when extension is limited to 10 degrees.  Id.

During the time period from November 4, 2003, to November 4, 2007, the Veteran was afforded a fee-based examination in April 2004.  The Veteran reported having pain with difficulty in climbing stairs.  He felt that the bone was rubbing against the bone with a feeling of it grinding.  The pain could wake him up from his sleep.  His symptoms of pain occurred constantly; he had incapacitating episodes as often as ten times per month, which lasted for two days.  The Veteran was unable to walk when his knee hurt badly, could not run, or climb stairs.  His gait was abnormal; he had a slight limp on the right side.  He did not require an assistive device for ambulation.  Range of motion testing revealed flexion of 140 degrees and extension of zero degrees.  The Veteran was limited in motion by pain; he was not additionally limited by fatigue, weakness, lack of endurance and incoordination.  

Treatment records and the Veteran's contentions during this time period do not show that he had limited motion tantamount to flexion limited to 30 degrees or extension limited to 15 degrees.

Here, based on a review of the evidence, the Board finds that an evaluation in excess of 10 percent for osteoarthropathy of the right knee is not warranted.  The evidence does not show that the Veteran's flexion was ever limited to 30 degrees or that his extension was ever limited to 15 degrees, which is required for the next highest rating of 20 percent.  Even when taking into account his complaints of pain on motion, the evidence does not show disability tantamount to flexion limited to 30 degrees or extension limited to 15 degrees.  

The Board has also considered whether a rating in excess of 20 percent is warranted under any of the other diagnostic codes used to rate the knee.  As discussed above, DC 5256 is not applicable since ankylosis was not shown.  DC 5257 has already been used to rate the Veteran's internal derangement.  DC 5258 is not applicable since the evidence does not show dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The only evaluation available under DC 5259 is 10 percent.  Since impairment of the tibia and fibula was not shown, a rating under DC 5262 is not warranted.  The last diagnostic code used to rate the knee, DC 5263, only provides for a 10 percent rating.  Therefore, a rating in excess of 20 percent for osteoarthropathy of the right knee under any of the other diagnostic codes used to rate the knee is not warranted.  38 C.F.R. § 4.71a, DCs 5256-5259, 5262-5263 (2010).

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's osteoarthropathy of the right knee warrants an evaluation in excess of 10 percent.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for the highest rating of 20 percent for this service-connected disability, and the claim must be denied.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an evaluation in excess of 10 percent for service-connected osteoarthropathy of the right knee internal derangement is denied.  See 38 U.S.C.A §5107.

	4.  Extraschedular Consideration

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321.  The current evidence of record does not demonstrate that the right knee disabilities have resulted in frequent periods of hospitalization or in marked interference with employment.  Id.  

In this regard, the Board notes that it is undisputed that the Veteran's right knee disabilities have an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2010).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of these issues to the VA Central Office for consideration of extraschedular evaluations is not warranted.


ORDER

Entitlement to an evaluation in excess of 60 percent for total right knee replacement from January 1, 2009, is denied.

Entitlement to an evaluation in excess of 20 percent for right knee internal derangement from November 4, 2003, to November 14, 2007, is denied.

Entitlement to an evaluation in excess of 10 percent for osteoarthropathy of the right knee from November 4, 2003, to November 14, 2007, is denied.


____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


